Exhibit 10.3
 
FORM OF LOCK-UP AND SHARE RELEASE AGREEMENT
 
 
This Lock-Up and Share Release Agreement (“Agreement”) is entered into on this
12th, day of August, 2008 (the “Effective Date”), by and between AdEx Media
Inc., a Delaware corporation (the “Company”) and ____________, an individual
(“Shareholder”).
 
RECITALS
 
WHEREAS, the Company entered into that certain Membership Interest Purchase
Agreement dated August 12, 2008 ( “Purchase Agreement”) by and between the
Company, and the members (“Members’) of Digital Instructor, LLC, a Colorado
limited liability company (“Digital Instructor”) in which the Company purchased
all of the issued and outstanding membership interests of the Members of Digital
Instructor (“Membership Interests”) in consideration for the payment to each of
the Members of their pro rata portion of the Purchase Price (as defined in the
Purchase Agreement);
 
WHEREAS, upon the Closing (as defined in the Purchase Agreement) and subject to
the terms of the Purchase Agreement, the Company issued, as part of the Purchase
Price, an aggregate of One Million Two Hundred Thousand (1,200,000) restricted
shares of common stock of the Company to all the Members (“Shares”);
 
WHEREAS, Shareholder’s pro rata portion of the Shares is ________ shares of
restricted common stock of the Company (“Shareholder Shares”);
 
WHEREAS, as an inducement for the Company to issue the Shareholder Shares and
the Shareholder to accept the Shareholder Shares, the Shareholder and Company
desire to enter into this Agreement on the terms and conditions set forth
herein;
 
NOW, THEREFORE, in consideration of the representations and warranties herein
contained, the Company and Shareholder agree as follows:
 
1.     Shareholder Shares.  The Shareholder is the owner of the Shareholder
Shares.
 
 

--------------------------------------------------------------------------------


 
 
 
 
2.     Lock-Up.  The Shareholder agrees that, except as provided below, without
the prior written consent of the Company, the Shareholder will not, directly or
indirectly, offer, sell, pledge, contract to sell (including any short sale),
grant any option to purchase or otherwise dispose of (each, a “Disposition”) any
of the Shareholder Shares for a period of one (1) year from the date of issuance
and thereafter according to the Schedule below (the “Lock-Up Period”).  The
foregoing restriction, which is expressly intended to preclude the Shareholder
from engaging in any transaction which is designed to or reasonably expected to
lead to or result in a Disposition during the Lock-Up Period, shall terminate on
the earlier of a Change in Control event or the expiration of the Lock-Up
Period.  Notwithstanding the foregoing, the Shareholder may (i) transfer some or
all of the Shareholder Shares during the Lock-Up Period by bona fide gift upon
death by will or intestacy, provided that any transferee agrees to be bound by
the terms of this agreement, (ii) transfer other shares acquired on the open
market, (iii) transfer some or all of the Shareholder Shares with the advance
written consent of the Company, and (iv) transfer the Shareholder Shares to any
trust for the direct or indirect benefit of the Shareholder or the immediate
family of the Shareholder, provided that the trustee of the trust agrees to be
bound in writing by the restrictions set forth herein, and provided further that
any such transfer shall not involve a disposition for value.  For purposes of
this Agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin. For purposes of this
Agreement, “Change in Control” means (a) a sale or other disposition of all or
substantially all of the assets of the Company; (b) a merger or consolidation in
which the Company is not the surviving entity and in which the shareholders of
the Company immediately prior to such consolidation or merger own less than
fifty percent (50%) of the surviving entity’s voting power immediately after the
transaction; (c) a reverse merger in which the Company is the surviving entity
but the shares of the Company’s Common Stock outstanding immediately preceding
the merger are converted by virtue of the merger into other property, whether in
the form of securities, cash or otherwise, and in which the shareholders of the
Company immediately prior to such merger own less than fifty percent (50%) of
the Company’s voting power immediately after the transaction; (d) any other
capital reorganization in which more than fifty percent (50%) of the shares of
the Company entitled to vote are exchanged.
 
 
3. Share Release. The Shareholder and Company agree that Shareholder Shares will
be subject to the following lock-up and release schedule (the “Schedule”):
 
DATE
PERCENT OF SHARES RELEASED
12 month anniversary of Shareholder Share issuance date
20%
13 month anniversary of Shareholder Share issuance date
15%
14 month anniversary of Shareholder Share issuance date
15%
15 month anniversary of Shareholder Share issuance date
15%
16 month anniversary of Shareholder Share issuance date
15%
17 month anniversary of Shareholder Share issuance date
10%
18 month anniversary of Shareholder Share issuance date
10%

 
 
 

--------------------------------------------------------------------------------


 
4.    Representations and Warranties.
 
4.1 Shareholder represents and warrants to the Company that:
 
4.1.1 Purchase for Own Account for Investment. Shareholder is investing in the
Shareholder Shares for Shareholder's own account for investment purposes only
and not with a view to, or for sale in connection with, a distribution of the
Shareholder Shares within the meaning of the Securities Act of 1933, as amended
(the “1933 Act”). Shareholder has no present intention of selling or otherwise
disposing of all or any portion of the Shareholder Shares and no one other than
Shareholder has any beneficial ownership of any of the Shareholder Shares.
 
4.1.2 Accredited Investor/Net Worth.  The Shareholder represents that
Shareholder is either (1) an “accredited investor” as that term is defined in
SEC Rule 501(a) of Regulation D, 17 C.F.R. 230.501(a) or (2) the Shareholder (a)
has adequate net worth and means of providing for his current financial needs
and possible contingencies, (b) has no need for liquidity in this investment,
(c) is able to bear the economic risks of an investment in the Shareholder
Shares for an indefinite period of time, and (d) is able to bear the risk of
losing his/its entire investment in the Shareholder Shares.
 
4.1.3 Not An Underwriter.  The Shareholder is not an underwriter or dealer in
the Shareholder Shares, and the Shareholder is not participating, pursuant to a
contractual agreement, arrangement or understanding, in a distribution of the
Shareholder Shares.
 
4.1.4 Compliance with Securities Laws.  Shareholder understands and acknowledges
that, in reliance upon the representations and warranties made by Shareholder
herein, the Shareholder Shares are not being registered with the Securities and
Exchange Commission (“SEC”) under the 1933 Act or applicable United States state
securities laws, but instead are being issued under an exemption or exemptions
from the registration and qualification requirements of the 1933 Act or other
applicable state securities laws which impose certain restrictions on
Shareholder’s ability to transfer the Shareholder Shares.
 
4.1.5 Restrictions on Transfer.  Shareholder understands that Shareholder may
not transfer any Shareholder Shares unless such Shareholder Shares are
registered under the 1933 Act and qualified under applicable state securities
laws or unless exemptions from such registration and qualification requirements
are available.  Shareholder understands that only the Company may file a
registration statement with the SEC or applicable state securities commissioners
and that the Company is under no obligation to do so with respect to the
Shareholder Shares. Shareholder has also been advised that exemptions from
registration and qualification may not be available or may not permit
Shareholder to transfer all or any of the Shareholder Shares in the amounts or
at the times proposed by Shareholder.  Shareholder is aware that the Shareholder
Shares may not be resold pursuant to Rule 144, as promulgated by the SEC under
the 1933 Act, unless all of the conditions of that rule are met.
 
 

--------------------------------------------------------------------------------


 
 
4.1.6 Legends.  Shareholder understands and agrees that the Company will place
the legends set forth below or similar legends on any stock certificate(s)
evidencing the Shareholder Shares, together with any other legends that may be
required by state or federal securities laws, the Company's Articles of
Incorporation or Bylaws, any other agreement between Shareholder and the Company
or any agreement between Shareholder and any third party:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”) OR UNDER APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO REGISTRATION OR AVAILABLE
EXEMPTIONS FROM SUCH REGISTRATION.  THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS ON RESALE AND TRANSFER,
INCLUDING A LOCK-UP AND SHARE RELEASE SCHEDULE AS SET FORTH IN A LOCK-UP
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SECURITIES, A COPY
OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH SALE AND
TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE SECURITIES.
 
4.1.7 Stop-Transfer Instructions.  Shareholder agrees that, to ensure compliance
with the restrictions imposed by this Agreement, the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.
 
4.1.8 Refusal to Transfer.  The Company will not be required (i) to transfer on
its books any Shareholder Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shareholder Shares, or to accord the right to vote or pay dividends, to
any Shareholder or other transferee to whom such Shareholder Shares have been so
transferred.
 
4.1.9 Authority, Power, Enforceability.  The Shareholder has all the requisite
power, authority and capacity to acquire and hold the Shareholder Shares and to
execute, deliver and comply with the terms of each of the instruments required
to be executed and delivered by the Shareholder in connection with the
investment in the Shareholder Shares as contemplated by this Agreement and such
execution, delivery and compliance does not conflict with, or constitute a
default under, any instruments governing the Shareholder, any law, regulation or
order, or any agreement to which the Shareholder is a party or by which the
Shareholder may be bound.  The Shareholder hereby adopts, accepts and agrees to
be bound by all the terms and provisions of this Agreement and to perform any
obligations therein imposed.
 
 

--------------------------------------------------------------------------------


 
 
 
4.2 Company represents and warrants to the Shareholder that none of its existing
shareholders, as of the date hereof, have been granted any registration rights,
either demand, piggyback or otherwise.
 
5. Miscellaneous.
 
5.1 Assignments; Successors and Assigns.  The Company may assign any of its
rights under this Agreement. This Agreement will be binding upon and inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein, this Agreement will be binding upon Shareholder
and Shareholder’s heirs, executors, administrators, successors and assigns.
 
5.2 Governing Law.  This Agreement and the rights and obligations of the parties
hereto shall be governed, construed, and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflicts of
law.
 
5.3 Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon delivery, when delivered personally
or by overnight courier or sent by telegram or fax, or forty-eight (48) hours
after being deposited in the U.S. Mail, as certified or registered mail, with
postage prepaid, addressed to the party to be notified, and if to the Company,
at the Company’s principal executive office, with a copy to Eric K. Ferraro,
Bullivant Houser Bailey PC, 601 California Street, Suite 1800, San Francisco, CA
94108, facsimile to (415) 352-2701.
 
5.4 Further Assurances.  The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.
 
5.5 Titles and Headings.  The titles, captions and headings of this Agreement
are included for ease of reference only and will be disregarded in interpreting
or construing this Agreement.
 
5.6 Counterparts; Facsimiles.  This Agreement may be executed and delivered by
facsimile signature and in two (2) or more counterparts, each of which shall be
deemed an original and all of which together shall constitute one instrument.
 
5.7 Severability.  If any provision of this Agreement is determined by any court
or arbitrator of competent jurisdiction to be invalid, illegal or unenforceable
in any respect, such provision will be enforced to the maximum extent possible
given the intent of the parties hereto. If such clause or provision cannot be so
enforced, such provision shall be stricken from this Agreement and the remainder
of this Agreement shall be enforced as if such invalid, illegal or unenforceable
clause or provision had (to the extent not enforceable) never been contained in
this Agreement.
 
 

--------------------------------------------------------------------------------


 
 
 
5.8 Amendment and Waivers.  This Agreement may be amended only by a written
agreement executed by each of the parties hereto.  No amendment of or waiver of,
or modification of any obligation under this Agreement will be enforceable
unless set forth in a writing signed by the party against which enforcement is
sought.  Any amendment effected in accordance with this section will be binding
upon all parties hereto and each of their respective successors and
assigns.  Any waiver, permit, consent or approval of any kind or character
regarding the conditions of this Agreement or the breach thereof must be in
writing and shall be effective only to the extent specifically set forth in such
writing.  All remedies, either under this Agreement or by law or otherwise
afforded, shall be cumulative and not alternative.
 
5.9 Entire Agreement.  This Agreement, the documents referred to herein, and any
other agreements executed as of the date hereof together constitute the entire
agreement between the parties hereto pertaining to the subject matter hereof,
and any and all other written or oral agreements existing between the parties
hereto are expressly canceled.  Shareholder hereby agrees that, to the extent
that the terms of this Agreement conflict with or are in any way inconsistent
with any agreement to which the Shareholder and the Company may be a party, this
Agreement supersedes such agreement.
 
5.10 WAIVER OF JURY TRIAL.  THE PARTIES TO THIS AGREEMENT HEREBY WAIVE ANY RIGHT
THAT THEY MAY OTHERWISE HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR
PROCEEDING THAT ARISES OUT OF OR RELATES TO THIS AGREEMENT, ANY AMENDMENTS TO OR
ANY REPLACEMENTS OF THIS AGREEMENT, AND ANY TRANSACTIONS OR AGREEMENTS RELATING
TO THIS AGREEMENT.  THE PARTIES UNDERSTAND THAT, AS A RESULT OF THIS WAIVER, THE
FACTS RELATING TO ANY DISPUTE THAT IS COVERED BY THIS WAIVER WILL BE TRIED, IF
NECESSARY, TO A JUDGE RATHER THAN TO A JURY.
 
 
 
 
 
 
[Signatures on following page]
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on their respective behalf, by their respective officers thereunto duly
authorized, all as of the day and year first above written.
 
 
“COMPANY”
 
AdEx Media, Inc.,
a Delaware corporation
 
 
By:                      _____________________
 
Name:                 _____________________
 
Title:                    _____________________
 
 
“SHAREHOLDER”
 
 
By:                      _____________________
 
Name:                 _____________________
 
Address:              _____________________
 
_____________________
 
_____________________
 
 
 